Citation Nr: 1826912	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for eczema.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Sopko, Counsel



INTRODUCTION

The Veteran had active military service from September 1999 to July 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran did not incur eczema as a result of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for eczema have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Direct Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 


Eczema

The Veteran has eczema.  This satisfies the first prong of a direct service-connection claim.  

Notwithstanding the fact that his service treatment records are silent for complaints of any skin condition, the Board finds the Veteran, based on his service as an aircraft refueling maintenance technician, was likely exposed to jet fuel.  38 U.S.C.§ 1154 (a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  Thus, the Veteran's contention, as described in a March 2017 statement, that excess aircraft fuel stored in a "piss bucket" splashed in his face and resulted in skin irritation is credible.  This satisfies the second prong of a direct service-connection claim.

This appeal turns on the third prong of service connection - medical nexus.  
VA did not examine the Veteran for compensation purposes, but it sought a medical opinion based upon the Veteran's contentions in October 2014.  The physician, having reviewed the claims file, opined that the Veteran's eczema was less likely than not due to service, to include the "piss bucket" incident cited above.  Specifically, the examiner noted that "the cause of eczema is unknown but it is felt to be genetic in nature.  There is an allergic component.  Although the exposure to fuel may have been a trigger for a flare at the time, it would not be a cause and would be unrelated to flares that would occur at other times.  Once the exposure is removed and the flare is treated, new flares would have no relationship to the one caused by the fuel."  

No other medical provider has opined on the etiology of the Veteran's eczema.  Indeed, the Veteran's post-treatment Tricare records suggest that his eczema is caused by his post-service employment.  A recurring note, to include one dated May 27, 2014, states that the Veteran's eczema "seems to be aggravated by petroleum by-products on his job."  This statement bolsters the VA physician's conclusion.  As the only nexus opinion is negative, the Board will deny the claim.


ORDER

Entitlement to service connection for eczema is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


